Case 1:20-cv-00270-TH-KFG Document 2 Filed 06/22/20 Page 1 of 2 PageID #: 12



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION


CURTIS LEE SHEPPARD, JR.                          §

VS.                                               §            CIVIL ACTION NO. 1:20-CV-270

SENIOR WARDEN KIRK ETIEFER, et al.,               §

                     MEMORANDUM OPINION REGARDING VENUE

       Plaintiff, Curtis Lee Sheppard, Jr., proceeding pro se, filed this civil rights action pursuant

to 42 U.S.C. § 1983 against defendants Senior Warden, Kirk Etiefer, Assistant Warden, Penny

Kempt, and Assistant Warden, Charles O’Meador, II, all employed with the Texas Department of

Criminal Justice at the Michael Unit in Tennessee Colony, Texas.

       The above-styled action was referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate

Judge for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                             Discussion

       Venue in a civil rights action is determined pursuant to 28 U.S.C. § 1391(b). When, as in

this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C. § 1391 provides

that venue is proper only in the judicial district where all the defendants reside or in which a

substantial part of the events or omissions giving rise to the claim occurred.

       Plaintiff’s complaint pertains to the conditions of confinement at the Michael Unit in

Tennessee Colony, Texas. Tennessee Colony, Texas is located in Anderson County which is located

in the Eastern District, Tyler Division. It is clear that all of the events or omissions giving rise to
    Case 1:20-cv-00270-TH-KFG Document 2 Filed 06/22/20 Page 2 of 2 PageID #: 13
.


    his claims occurred in the Eastern District of Texas, Tyler Division. Venue, therefore, is not proper

    in the Eastern District of Texas, Beaumont Division.

           When venue is not proper, the court “shall dismiss, or if it be in the interest of justice,

    transfer such case to any district or division in which it could have been brought.” 28 U.S.C.

    1406(a). Plaintiff’s claims should be transferred to the Eastern District of Texas, Tyler Division.

    An appropriate order so providing will be entered by the undersigned.


                SIGNED this the 22nd day of June, 2020.




                                                   ____________________________________
                                                   KEITH F. GIBLIN
                                                   UNITED STATES MAGISTRATE JUDGE
